PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 17/145,111
Filing Date: 8 Jan 2021
Appellant(s): Poudre Valley Health Care, Inc.



__________________
Taryn 
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed May 16, 2022 and amended on May 27, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated July 14, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
The rejections of claims 1-20 as being ineligible subject matter under 35 U.S.C. § 101 should be maintained, because the claimed invention is directed to an abstract idea without significantly more.
Under Prong One of Step 2A of the Revised Patent Eligibility Guidance, the claims are directed to an abstract idea within the Certain Methods of Organizing Human Activity Category of abstract ideas.
Regarding the § 101 rejections of claims 1-20, Appellant first argues that the claims should not be characterized as a method of organizing human activity, because the Examiner overgeneralized the claims and selectively recharacterized the claim language as human interactions, which is contrary to the recited subject matter. See Appellant’s Appeal Brief, p. 7, filed May 16, 2022.  Examiner respectfully disagrees.  Under the USPTO’s current eligibility guidance, Examiners should determine whether a claim recites an abstract idea by (1) identifying the specific limitation(s) in the claim under examination that the examiner believes recites an abstract idea, and (2) determining whether the identified limitations(s) fall within at least one of the groupings of abstract ideas listed above. MPEP § 2106.04(a).  The Examiner identified and underlined the specific limitations in claims 1 and 14 which are believed to be directed to an abstract idea within the Certain Methods of Organizing Human Activity grouping of abstract ideas on pages 7-8 of the Final Office Action filed on July 14, 2021 (the “July 14, 2021 Final Office Action”).  For example, claim 1 recites the following limitations (and claim 14 substantially recites the following limitations):
receiving [or “capturing”, as described in claim 14] patient medical information for the patient following an arrival of the patient at an emergency medical location subsequent to an emergency medical event at a remote location, the patient medical information captured at the emergency medical location in real time in connection with an emergency medical procedure using a scribe device deployed at the emergency medical location, the patient medical information collected in one or more workflows, the one or more workflows generated using a patient monitor;

receiving patient data for the patient, the patient data captured using one or more sensors;

populating a portion of the one or more workflows with the patient data;

collating critical patient information for the patient from the patient medical information and the patient data extracted from the one or more workflows, the critical patient information collated according to a plurality of subgroups, each of the plurality of subgroups within one of a plurality of groups, the plurality of groups including a fluids and drugs group, an interventions group, and an assessment group, the plurality of subgroups including: a blood products subgroup, a crystalloids subgroup, and a medications subgroup within the fluids and drugs group; an airway subgroup, a breathing subgroup, a circulation subgroup, an imaging subgroup, a tubes subgroup, and a labs subgroup within the interventions group; and a vitals subgroup and an alerts subgroup within the assessment group;

generating a patient medical summary based on the critical patient information; and

monitoring the emergency medical procedure by presenting the patient medical summary with a display, wherein presentation of the patient medical summary is dynamically updated in real time during the emergency medical procedure based on the critical patient information, a treatment of the patient being customized in real time during the emergency medical procedure according to the presentation of the patient medical summary.

The Certain Methods of Organizing Human Activity category covers concepts related to managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).  Specifically, the Examiner determined that claims 1 and 14 are directed to a method of organizing human activity, because the limitations identified on pages 7-8 of the July 14, 2021 Final Office Action are directed to rules or instructions for: receiving patient data; populating one or more workflows with patient data (i.e., putting the patient data into different workflows); collating critical patient information from the patient data into various subgroups (i.e., interpreted as separating and organizing the data into various categories since the term collating is a synonym for organizing or ordering); generating a patient medical summary; and monitoring the emergency medical procedure.  The aforementioned underlined limitations were deemed to comprise a process, that under its broadest reasonable interpretation, falls within the Certain Methods of Organizing Human Activity grouping of abstract ideas, because these limitations merely recite steps for organizing patient data into different categories during an emergency medical procedure, and generating and displaying a summary of the organized patient data. See July 14, 2021 Final Office Action, at p. 8.  The claims explicitly include limitations directed to collating critical patient information form the patient data into various subgroups (i.e., following rules or instructions to separate and organize the data into various categories).  As such, the claims are believed to include limitations which are directed to an abstract idea within the Certain Methods of Organizing Human Activity grouping of abstract ideas.

Under Prong Two of Step 2A of the Revised Patent Eligibility Guidance, the additional elements in claims 1 and 14 are not directed to an improvement to the technical field of emergency medical care.
Further, Appellant generally argues that the claims recite particular features for involving the dynamic generation of a patient medical summary with a display for monitoring an emergency medical procedure in real time. See Appellant’s Appeal Brief, at p. 10.  Examiner respectfully disagrees.  In Section 2106.05(a), the MPEP states that: 
If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. MPEP § 2106.05(a).

In the present case, Appellant’s statement about the claims reciting particular features for improving the technical field of emergency care are made in a conclusory manner, without identifying what the technical problem or solution is.  Further, Appellant’s specification does not include a discussion that identifies a technical problem or explain the details of an unconventional technical solution expressed in the claims.  For example, in the McRO, Inc. v. Bandai Namco Games Am. Inc. case, the Federal Circuit relied on the specification’s explanation of how the particular rules recited in the claim enabled the automation of specific animation tasks that previously could only be performed subjectively by humans, when determining that the claims were directed to improvements in computer animation instead of an abstract idea. Id.  Conversely, the Federal Circuit has held claims which merely record, transmit, and archive data by use of conventional or generic technology in a nascent but well-known environment, without any assertion that the invention reflects an inventive solution to any problem may not be sufficient to show an improvement in computer-functionality. See MPEP § 2106.05(a) (citing the TLI Communications LLC v. AV Auto case).  Further, gathering and analyzing information using conventional techniques, was also determined to be insufficient to show an improvement in computer-functionality. See MPEP § 2106.05(a) (also citing the TLI Communications case).
In the present case, Appellant’s specification states that some or all of the data may be timestamped, extracted, collated, and/or output for presentation on a display.  See Appellant’s specification, paragraphs [0023], [0031], [0038], [0039], [0043], [0047], [0049], [0054], and [0060].  However, Appellant’s specification fails to identify what the technical problem is or how collating (i.e., organizing) critical information from the patient information into various categories provides an unconventional solution to a technical problem.  The claims and the specification fail to describe an improved or unconventional way of identifying the patient information and separate the critical information out into different categories.  Similar to the TLI Communications case, Appellant’s claims merely implement conventional techniques, such as receiving patient medical information in real time; separating out some of the patient information from the patient medical information into different categories (i.e., separating out “critical patient information” from the patient information); and generating a medical summary with the separated, critical patient information.  Separating out certain information into different categories is not unconventional, and Appellant’s description of the collating step is made with a high-level of generality.  Appellant’s claims merely apply the existing process of generating medical summaries on a generic computer.  The Examiner submits that these steps are old and well-known in the medical industry, and Appellant has not described a specific process for generated medical summaries with any sufficient detail.  As such, Appellant’s method for emergency medical monitoring does not provide an improvement in a technical process under Prong Two of the 2019 Revised PEG.

Under Step 2B of the Revised Patent Eligibility Guidance, the additional elements in the claims are well-understood, routine, and conventional.
Still further, Appellant generally argues that the claims amount to significantly more, because they provide a unique, meaningful arrangement of components that interact and impact each other in a specific way. See Appellant’s Appeal Brief, at pp. 11-12.  Examiner respectfully disagrees.  Evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself. MPEP § 2106.05 (I).  Limitations that the courts have found not to be enough to qualify as “significantly more” when recited in a claim with a judicial exception include: adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer (see MPEP § 2106.05(f)); simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (see MPEP § 2106.05(d)); adding insignificant extra-solution activity to the judicial exception (see MPEP § 2106.05(g)); or generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)). MPEP § 2106.05(I)(A).
In the present case, the additional elements identified on pages 14-15 of the July 14, 2021 Final Office Action are generic components and functions. See MPEP § 2106.05(d)(II).  For example, in the July 14, 2021 Final Office Action, the Examiner identified specific paragraphs from Appellant’s disclosure as evidence to demonstrate that the computer components recited in the claims (i.e., the scribe device; patient monitor; one or more sensors; display; at least one computing system; at least one user device; one or more databases; and at least one additional computing device) are embodied by generic computer devices which are old and well-known in the art. See July 14, 2021 Final Office Action, at pp. 15-17.  Further, the additional elements directed to “presenting the medical summary with a display”; “dynamically updating the summary in real time during the emergency medical procedure based on the critical patient information”; “a treatment of the patient being customized in real time during the emergency medical procedure according to the presentation of the patient medical summary”; and “generating medical intelligence using the stored patient medical information”, are deemed to be the equivalent of receiving and transmitting data over a network or utilizing an intermediary computer to forward information or electronic record keeping. See MPEP § 2106.05(d)(II) (citing the Intellectual Ventures v. Symantec and Alice Corp., Pty. Ltd. v. CLS Bank, Int’l cases).  Appellant’s claimed invention merely implements the existing process for electronic recordkeeping of patient medical information for and during an emergency medical procedure on generic computer devices.  Therefore, computer components and functions are also deemed to be additional elements which do not amount to significantly more than the abstract idea identified above. See the July 14, 2021 Final Office Action, at p. 17.
Thus, taken alone, the additional elements of claims 1-20 do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation (i.e., using generic computer devices and functions to: organize patient data into different categories during an emergency medical procedure, and generate and display a summary of the organized patient data).  Therefore, whether taken individually or as an ordered combination the additional elements of claims 1-20 do not amount to significantly more than the above-identified abstract idea, and the rejections of claims 1-20 under 35 U.S.C. § 101 as being directed to non-statutory subject matter should be maintained.

The rejections of claims 1-20 as being ineligible subject matter under 35 U.S.C. § 103 should be maintained, because the claims are not patentably distinguishable over the cited references.
The rejections of claims 1 and 14 under as being unpatentable over: Zhang et al. (Pub. No. US 2011/0201900), in view of: Jones et al. (Pub. No. US 2011/0288889); and Shabot et al. (Pub. No. US 2003/0182164), should be maintained, because Zhang explicitly teaches capturing patient medical information in real time during an emergency medical procedure.
Regarding the § 103 rejections of claims 1 and 14 as being unpatentable over: Zhang et al. (Pub. No. US 2011/0201900), in view of: Jones et al. (Pub. No. US 2011/0288889); and Shabot et al. (Pub. No. US 2003/0182164), Appellant argues that the combination of references fails to teach patient medical information captured in real time in connection with an emergency medical procedure. See Appellant’s Appeal Brief, at pp. 13-15.  Examiner respectfully disagrees.  Despite Appellant’s arguments, Zhang teaches a system and method for patient treatment monitoring that integrates and combines different kinds of clinical information (such as patient, environment, drugs, diagnosis information) to improve monitoring real time clinical data during a procedure (i.e., monitoring an emergency medical procedure) and to improve data interpretation during a clinical procedure. See Zhang, paragraph [0005].
As cited in the July 14, 2021 Final Office Action on page 5, Zhang teaches that image windows peripheral to summary window 405, present different real time patient data and derived data provided by analysis as well as information acquired from different resources, such as an imaging system, ECG monitor (i.e., one or more sensors) and user data entry. See Zhang, paragraph [0022].  Therefore, Zhang teaches collecting and presenting patient data in real time as it is acquired from different resources, including one or more devices with sensors.  As such, one of ordinary skill in the art of integrated emergency medical database systems and methods would recognize that Zhang explicitly teaches capturing patient medical information in real time during a medical procedure.
Next, in paragraph [0005], Zhang teaches that the patient treatment monitoring system (i.e., at least one computing system) includes an interface for receiving multiple different types of patient medical information including data derived from a patient monitoring device and a patient medical imaging device (i.e., a patient monitor). See Zhang, paragraph [0005].  A data processor processes the received multiple different types of patient medical information to be suitable for presentation in a display image. Id.  In paragraph [0015], Zhang teaches that system records patient information in a log and monitors ongoing patient signals to provide real time characterization and interpretation of patient signals, data and images and provides online evaluation of clinical data and patient health status (i.e., the emergency medical procedure being monitored through presentation of the patient medical summary, the presentation of the patient medical summary being dynamically updated in real time during the emergency medical procedure based on the critical patient information).  In paragraph [0019] and FIG. 2, Zhang teaches that the user interface image enables a user to configure a patient information and status monitoring user interface image by clinical data priority (i.e., system configured to monitor a patient).  As such, under the broadest reasonable interpretation of the limitations in claims 1 and 14, one of ordinary skill in the art integrated emergency medical database systems and methods would recognize that Zhang teaches a system configured to: (i) capture patient medical information in real time; (ii) execute one or more workflows with the patient medical information; and (iii) monitor a patient during an ongoing event, which may include emergency events.

The rejections of claims 1 and 14 under as being unpatentable over: Zhang et al. (Pub. No. US 2011/0201900), in view of: Jones et al. (Pub. No. US 2011/0288889); and Shabot et al. (Pub. No. US 2003/0182164), should be maintained, because the combination of: Zhang, as modified in view of: Jones and Shabot, teach the subgroups and groups recited in claims 1 and 14.
Regarding the § 103 rejections of claims 1 and 14 as being unpatentable over: Zhang et al. (Pub. No. US 2011/0201900), in view of: Jones et al. (Pub. No. US 2011/0288889); and Shabot et al. (Pub. No. US 2003/0182164), Appellant next argues that the combination of references fails to teach the subgroups and groups recited in the clams. See Appellant’s Appeal Brief, at pp. 15-16.  Examiner respectfully disagrees.  Despite Appellant’s arguments, Jones specifically teaches a clinical module that records patient data is also divided into several submodules (i.e., the patient data is separated into various subgroups), including: patient demographics, basic incident description, treatment rendered prior to air medical service arrival (i.e., interpreted as the equivalent of an interventions group), general assessment including vital signs (i.e., interpreted as the equivalent of an assessment group with a vital signs subgroup), intake and output as well as trauma scores, physical exam by systems, impression and diagnosis, treatment including medications and advanced procedures, en route events, quality assurance, justification of transport, and patient disposition. See Jones, paragraph [0056].
As cited in the July 14, 2021 Final Office Action on page 25, Jones teaches that the submodules may include information related to: the level of care provided and type of immobilization, airway management (i.e., interpreted as the equivalent of an airway subgroup), intravenous access, cardiopulmonary resuscitation, medications and other treatments are recorded [see Jones, paragraph [0058]]; and patient’s vital signs, including systolic/diastolic blood pressure (i.e., interpreted as the equivalent of a circulation subgroup), pulse rate, respiratory rate (i.e., interpreted as the equivalent of a breathing subgroup) [see Jones, paragraph [0059]].  Further, cited in the July 14, 2021 Final Office Action on pages 25-26, Jones teaches that special documentation for any chest tube placement procedure is included in the system to record the patient's indication, type of technique (tube versus needle), identification of successful and unsuccessful performers, location of placement, size of tube and time of placement (i.e., interpreted as the equivalent of a tube subgroup). See Jones, paragraph [0065].  In paragraph [0076], Jones teaches that patient demographics and patient lab information 124 (i.e., interpreted as the equivalent of a labs subgroup) is processed within the transfer submodule 116.  Lastly, in paragraph [0091], Jones teaches that if the scores are consistent, the process 70 moves to a state 326 wherein the fluid balance, including intravenous fluid administration (i.e., interpreted as the equivalent of a fluids and drugs group), blood loss, and urine output of the patient is tracked.  Therefore, Jones teaches that in the industry of emergency medical monitoring systems, it was old and well-known for medical professionals to collect, track, and record patient and medical data related to the aforementioned subgroups, described in Appellant’s claimed invention.
Still further, as cited on pages 26-27 of the July 14, 2021 Final Office Action, Shabot teaches a system and method for receiving, displaying, and recording data related to the care of patients in intensive care units and other patient areas. Shabot, paragraph [0005].  In paragraph [0041], Shabot teaches that FIG. 6B illustrates a Vital Signs and Intake/Output optical report 610 according to an embodiment of the invention. Shabot, paragraph [0041].  The Vital Signs and Intake/Output optical report 610 may list vitals measurements such as those of HCO3 and SvO2. Id.  Intake/output measurements (i.e., interpreted as the equivalent of a fluids and drugs group) may also be listed for D5W+30 KPhos, ER Crystalloids (i.e., interpreted as the equivalent of a crystalloids subgroup), IVPB D5W, IVPB NS, NS 45%, OR Crystalloids (i.e., interpreted as the equivalent of a crystalloids subgroup), OR Colloid, Crucial, PO Fluids, OR Blood (i.e., interpreted as the equivalent of a blood products subgroup), Packed RBCs [RBC stands for Red Blood Cells] (i.e., interpreted as the equivalent of a blood products group), Fentanyl, Propofol, and Regular Insulin. Id.  Output measurements may also be listed for Urine Folay, GI Output NG, GI Output Stool, and Est. Blood Loss. Id.  The Vital Signs and Intake/Output optical report 610 may also list total measurements of Crystalloids (i.e., a crystalloids subgroup), Colloids, Blood, TPN, PO/NG Intake, and Drip Med.  Therefore, Shabot teaches that in the industry of emergency medical monitoring, it was old and well-known for medical professionals to collect, track, and record patient and medical data related to the aforementioned fluids and drugs group and blood products and crystalloid subgroups, described in Appellant’s claimed invention.
Consequently, the combination of Zhang, as modified in view of: Jones and Shabot, explicitly teaches a system and method for monitoring a patient during an emergency medical procedure and separating the patient information into different the different categories described in Appellant’s claimed invention.  As such, the rejections of claims 1 and 14 as being unpatentable over: Zhang et al. (Pub. No. US 2011/0201900), in view of: Jones et al. (Pub. No. US 2011/0288889) and Shabot et al. (Pub. No. US 2003/0182164), should be maintained.

Regarding the § 103 rejections of claims 2-13 and 15-20, Examiner notes that Appellant did not argue any analysis of the passages in the prior art cited against dependent claims 2-13 and 15-20; and rather, requests reversal of the rejections in light of Appellant’s arguments for: (i) independent claim 1 (which claims 2-13 individually depend on); and (ii) independent claim 14 (which claims 15-20 individually depend on). See Appellant’s Appeal Brief, at p. 16.  Thus, in light of the analysis above, the rejections of claims 2-13 and 15-20, as being unpatentable over the combination of prior art references cited against those claims in the July 14, 2021 Final Office Action should also be maintained.

(3) Conclusion of Examiner’s Answer
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/N.A.A./Examiner, Art Unit 3686

/JASON B DUNHAM/Supervisory Patent Examiner, Art Unit 3686                                                                                                                                                                                                        

August 25, 2022

Conferees:
/JASON B DUNHAM/Supervisory Patent Examiner, Art Unit 3686     

                                                                                                                                                                                                   /RACHELLE L REICHERT/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.